Opinion filed August 31, 2016




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-16-00220-CR
                                    __________

                       ALFRED LEE RICE, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 142nd District Court
                            Midland County, Texas
                        Trial Court Cause No. CR41089


                      MEMORANDUM OPINION
      Alfred Lee Rice has filed a pro se notice of appeal from the trial court’s order
denying Rice’s postconviction motion for a free copy of the reporter’s record. In his
motion, Rice asked the trial court for a free hard copy of the appellate record and
asserted in his motion that he was indigent. We dismiss the appeal.
      The clerk of this court wrote Rice on August 5, 2016, and informed him that
it did not appear that the order from which he appealed was a final, appealable order.
We requested that he respond in writing and show grounds to continue the appeal.
Rice has not shown grounds to continue. An intermediate court of appeals is not
vested with jurisdiction to consider an appeal from an order denying a request for a
free copy of the trial record when such request is not presented in conjunction with
a timely filed appeal. Self v. State, 122 S.W.3d 294 (Tex. App.—Eastland 2003, no
pet.). No statute vests this court with such jurisdiction. Yovanovitch v. State, No. 02-
16-00039-CR, 2016 WL 1163749, at *1 (Tex. App.—Fort Worth Mar. 24, 2016, no
pet.) (mem. op., not designated for publication). Rice’s request in this case was not
presented in conjunction with a timely filed appeal from his conviction. We note
that the appellate record was prepared at no cost to Rice and was filed in this court
in the appeal from his original conviction. See Rice v. State, No. 11-13-00302-CR,
2015 WL 6681329 (Tex. App.—Eastland Oct. 30, 2015, pet. ref’d) (mem. op., not
designated for publication). Consequently, we have no jurisdiction to entertain this
appeal.
      The appeal is dismissed for want of jurisdiction.


                                                      PER CURIAM


August 31, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2